Citation Nr: 1617435	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-48 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service connected bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

A hearing was held before the Board in March 2013.  A transcript is of record.  In a March 2016 letter from the Board, the Veteran was advised that the Veterans Law Judge (VLJ) who conducted the hearing is no longer employed by the Board.  A new hearing was offered.  38 C.F.R. § 20.707 (2015).   If a response was not received within 30 days, the Veteran was advised that the Board would assume that he did not want another hearing and proceed.  The Veteran has not responded.

The Board remanded this matter in July 2013 for additional development.  The matter has returned for final appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's hearing loss disability has been manifested by no more than an average puretone threshold, at the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), of 61 decibels (dB) for the left ear and 56 dB for the right ear and speech recognition scores of no lower than 94 percent bilaterally.

2.  The evidence of record, including the Veteran's lay statements, do not support a finding that the Veteran's respiratory disorder had is onset during active duty or is otherwise related thereto, including exposure to asbestos in-service.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for service connection for a respiratory disorder as due to exposure to asbestos have not been met.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a letter dated in February 2012.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  


The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  There is also no evidence (lay or medical) that there has been a change in the Veteran's hearing loss since his September 2013 examination.

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  There is no indication that the Veteran did not understand the issue or what evidence would help substantiate his claim.  Indeed, based on the Veteran's testimony, the matter was remanded for additional development.

In satisfaction of the July 2013 Board remand, the Veteran underwent additional examinations and the RO attempted to obtain the medical records identified by the Veteran at his hearing.  Identified VA treatment records were obtained.  However, as the Veteran did not respond to VA request for him to complete a release for a Dr. Cunningham, the records he had previously identified could not be obtained.  He was advised of such in the September 2013 supplemental statement of the case.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz .  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids. 

The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100. 

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz ) is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 

The Veteran underwent an audiological VA examination in August 2013.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Audiological testing at the time revealed puretone threholds in dB for the right ear at 1000, 2000, 3000 and 4000 Hz of 30, 35, 70, and 90 respectively, with an average over those frequences of 56 dB.  Puretone thresholds, in dB, at the same frequencies were 30, 45, 80, and 90 in the left ear, respectively, with an average over those frequencies of 61 dB.  Speech recognition scores were 94 percent for the right and left ear.

An earlier August 2008 VA audiological examination revealed puretone threholds in dB for the right ear at 1000, 2000, 3000 and 4000 Hz of 20, 25, 55 and 75 respectively, with an average over those frequencies of 43.75 dB.  Puretone thresholds, in dB, at the same frequencies were 25, 35, 60 and 70 respectively, with an average over those frequencies of 47.5 dB.  Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear. 

Applying the results of the most recent March 2013 audiological examination to Tables VI yields a Roman number value of I bilaterally.  See 38 C.F.R. § 4.85. Applying those values to Table VII, the Veteran's bilateral hearing loss disability was correctly evaluated as noncompensably disabling.  Id.  Exceptional patterns discussed in § 4.86 have not been demonstrated either.

With respect to the audiology examinations, the audiologist must describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  The examiners provided a full description of the effects of the Veteran's hearing loss disability on his ordinary activity.  Specifically, the examiners took into account the Veteran's report that his hearing loss caused him to not always understand what someone else was saying, require hearing aids and play the television too loud.  This does not provide a basis for any rating higher than what is assigned based on application of 38 C.F.R. § 4.85.

The audiometric examinations do not support a compensable disability rating for bilateral hearing loss disability.  Although the Veteran asserts that his bilateral hearing loss disability warrants compensation, the medical evidence prepared by a skilled neutral professional is more probative.  The criteria for rating hearing loss are based on test results as described.  The Veteran offers no information that goes to those criteria.  As such, his unsupported assertion that a compensable rating is warranted is not probative evidence.  In this case, the numeric designations produce a noncompensable disability evaluation. 

The Board has considered whether the Veteran's hearing loss should be referred for extraschedular consideration.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As the Court explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."

Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing designed to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  The bilateral hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing loss patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.

The Veteran has not alleged nor does the evidence suggest that his hearing loss results in a level of impairment not contemplated by the rating schedule.  The Veteran has some difficulty in hearing, which is improved with the use of hearing aids.  There is no indication that his hearing loss has a negative effect beyond what is contemplated in the rating schedule.  Thus, the Board finds that the schedular criteria are adequate and that it is therefore not necessary to proceed to the second step - a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  For these reasons, referral for extraschedular consideration is not appropriate in this case.

Service Connection for Respiratory Condition 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The August 2013 VA examination diagnosed the Veteran with asthma.  This diagnosis satisfies the first prong of the service connection claim. 

Regarding the in-service element of the service connection claim, the Veteran's service treatment records are negative for complaints, treatment, or diagnosis of a chronic respiratory disorder.  His discharge examination indicated that his lungs and chest were normal.  However, the Veteran has since testified that he experienced his first respiratory issue a year after he left the Navy.  He was driving and started gasping for air and coughing.  He passed out and had an accident as a result.

In the March 2013 hearing testimony, the Veteran associated his current respiratory disorder to his in-service exposure to asbestos.  He said he worked as a gunner's mate as well as in the laundry room of a destroyer ship.  As a gunner's mate, he reported working on guns and wiring.  He contends the wiring was coated with asbestos so when you had to replace the wires below deck, they were all covered in asbestos.  The Veteran further testified he did not have any masking or protective gear on while replacing the wires.  Moreover, the Veteran testified there were asbestos pipes in the ceilings above the sleeping quarters.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  Thus, VA must analyze the appellant's claim of entitlement to service connection for asbestosis under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527   (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An asbestos-related disease can develop from brief exposure to asbestos.  Id. 

Neither the VA Manual nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation. Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 4-00. 

 The applicable section of the VA Manual also notes that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers, and this is significant considering that, during World War II, U.S. Navy Veterans were exposed to chrysotile, amosite, and crocidolite that were used extensively in military ship construction.  Furthermore, it was revealed that many of these shipyard workers had only recently come to medical attention because the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). See Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

Given his periods of active service and Naval duties, it is not inconceivable that the Veteran worked in close proximity of asbestos while present aboard a ship.  The Board will concede some level of exposure.

Turning to the medical nexus question, the August 2013 VA examination opined the Veteran's asthma is less likely than not incurred in or caused by the Veteran's service.  The examiner noted the service treatment records contain no documentation of any pertinent disease or injury incurred during service.  The examiner further indicated asbestos inhalation, if any, was likely mild.  Moreover, the examiner stated the Veteran has a symptom complex suggestive of asthmatic bronchitis, which is especially plausible in light of his smoking history.  It is not plausible to invoke asbestos inhalation as a cause of the Veteran's current respiratory status as inhaled asbestos can cause various conditions but does not cause asthma or asthmatic bronchitis.  

The August 2013 VA examiner's opinion to be well-reasoned and thorough.  The examiner considered the entire record, including available service treatment records, as well as the Veteran's historical accounts of his exposure to asbestos in service and providing specific medical evidence for the opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  There is no competent medical  opinion to the contrary.

Recognition is given to a March 2013 statement that was presumably signed by a medical professional.  The signature is illegible.  That said, the signing individual only diagnosed the Veteran as having "asbestos exposure".  He acknowledged that the Veteran did not have "typical asbestos-related disease such as pneumoconiosis or mesothelioma" and recommended an evaluation due to the Veteran's exposure.  In other words, the statement provided no nexus opinion and carries no probative value.

The Veteran's statements regarding his exposure to asbestos in service purport to provide a nexus opinion between his service and his respiratory condition.  However, the Veteran's statements are not competent for this purpose.  

Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

The question of whether the Veteran's respiratory disorder was caused by exposure to asbestos in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  The Veteran is competent to describe his exposure to asbestos during service, however, the causation between actual exposure to the asbestos and his current respiratory disorder requires a medical expert's opinion and objective medical findings.  As such, the Veteran's statements as to the etiology of his respiratory disorder are not competent evidence as to a nexus.

Consequently, the only competent and the most probative evidence of record is the August 2013 VA opinion which provided a negative nexus between the respiratory disorder and his service.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable disability rating for service connected bilateral hearing loss is denied.

Entitlement to service connection for a respiratory disorder as due to exposure to asbestos is denied.

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


